MANNING, J.
Appellant was indicted for carrying a pistol concealed about his person. The evidence was that the cylinder of the pistol was separated from the rest of the fire-arm, and both parts carried by defendant in his pocket, without any thing to prevent an easy readjustment of the parts, to make the weapon effective.
Under the authority of Atwood v. State, (53 Ala. 508), and the cases therein referred to, we hold that the Circuit Judge did not err in the charge given, or in his refusals to charge as requested.
Let the judgment of the Circuit Court be affirmed.